 

Exhibit 10.11

 

 

EIGHTH AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Eighth Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of June 30, 2020, by and among PACIFIC WESTERN
BANK, a California state chartered bank (“Bank”), and DRAFTKINGS INC., a Nevada
corporation, DRAFTKINGS INC., a Delaware corporation, CROWN GAMING INC., and
CROWN DFS INC. (individually, each a “Borrower” and collectively, “Borrowers”).

 

RECITALS

 

Borrowers and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of October 21, 2016 (as amended from time to time,
the “Agreement”). The parties desire to amend the Agreement in accordance with
the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.      Section 6.7(a) of the Agreement is hereby amended and restated, as
follows:

 

(a)       Minimum Cumulative Revenue. Measured quarterly and calculated on a
cumulative basis with the measuring period beginning January 1, 2020, Borrowers
shall achieve Revenue of at least the amounts shown in the table immediately
below for the corresponding reporting periods.

 

Reporting Period Ending Minimum Cumulative Revenue June 30, 2020 $138,000,000
September 30, 2020 $188,000,000 December 31, 2020 $238,000,000

 

For subsequent reporting periods, Bank and Borrowers hereby agree that, on or
before January 30th of each year during the term of this Agreement, Borrowers
shall provide Bank with a budget for such year, which shall be approved by
Parent’s Board of Directors, and Bank shall use that budget to establish the
minimum Revenue amounts (and calculation thereof) for such year, in good faith
consultation with Borrowers, with such amounts being incorporated herein by an
amendment, which each Borrower hereby agrees to execute. No course of dealing on
the part of Bank or its officers, nor any failure or delay in the exercise of
any right by Bank, shall operate as a waiver thereof, and any single or partial
exercise of any such right shall not preclude any later exercise of any such
right. Bank’s failure at any time to require strict performance by any Borrower
of any provision shall not affect any right of Bank thereafter to demand strict
compliance and performance. Any suspension or waiver of a right must be in
writing signed by an officer of Bank.

 



 

 

 

2.      The following defined term in Exhibit A of the Agreement is hereby
amended and restated, as follows:

 

“Revenue” means revenue recognized in accordance with GAAP.

 

3.      Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

 

4.      Each Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct in all material
respects as of the date of this Amendment.

 

5.      This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

 

6.      As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a)   this Amendment, duly executed by each Borrower;

 

(b)   payment of all Bank Expenses, including Bank’s expenses for the
documentation of this Amendment and any related documents, and any UCC, good
standing, intellectual property search or filing fees, which may be debited from
any Borrower’s accounts; and

 

(c)   such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

DRAFTKINGS INC., a Nevada corporation   By: /s/ Jason Park

Name: Jason Park

Title: CFO

 



DRAFTKINGS INC., a Delaware corporation   By: /s/ Jason Park

Name: Jason Park

Title: CFO

 



CROWN GAMING INC.

  By: /s/ Tim Dent

Name: Tim Dent

Title: Director

 



CROWN DFS INC.

  By: /s/ Tim Dent

Name: Tim Dent

Title: Director

  PACIFIC WESTERN BANK   By: /s/ Joel Marquis

Name: Joel Marquis

Title: SVP

  

 

[Signature Page to Eighth Amendment to Amended and Restated Loan and Security
Agreement]

 



 

 